Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing ING USA Annuity and Life Insurance Company Separate Account B of ING USA Annuity and Life Insurance Company P ROSPECTUS S UPPLEMENT Dated April 30, 2007 to your current variable annuity prospectus for Deferred Combination Variable and Fixed Annuity Contracts issued by ING USA Annuity and Life Insurance Company For use only in the Commonwealth of Massachusetts The information in this supplement updates and amends certain information contained in your prospectus. You should read and keep this supplement along with the prospectus. For Contracts issued in the Commonwealth of Massachusetts, the following provisions apply: 1. The Fixed Interest Division is not available. 2. TSA loans are not available. 3. The Nursing Home Surrender Charge Waiver is not available. MA Supplement  143110 04/30/07
